Per Curiam.

The respondent is charged with unprofessional conduct as a lawyer licensed to practice in this state. The substance of the information is that the respondent, James E. Patterson, is a resident of the town of Sterling, Colorado, and at the time was engaged in the practice of law at that place; that one Octave Gervais engaged him to conduct a contest before the United States Land Office at Sterling, involving a homestead entry by Cora McCombs ; the fee for such services was to be $25.00.
Gervais resided at Denver and returned to that city after filing his contest at the Sterling Land Office on the 23d day of May, 1907. On the 30th day of June, Patterson wrote his client at Denver as follows:
“I served the notices on the lady who formerly owned the 40 acres that you contested. The day before I was up to see her she was offered $400.00 for the land. She went to relinquish and found that you had a contest on it. She was awful mad. I tried to get her to let us have a relinquishment but she would not listen to that at all at first. At last she said that if you would give her $50.00 she would relinquish and if not she would fight you to a finish. I believe that it will be best to buy her off as she can make a lot of expense for us as well as a lot of trouble. What do you think?
Let me hear from you by return mail.
Yours truly,
Jas. E. Patterson.
The land is under both reservoir and ditch. . It is fine. I was out and looked it over myself.”
In response to this letter Gervais wrote Patterson making some inquiry as to why McCombs should reduce *298the price from $400.00 to $50.00, and on July 6, 1907, the respondent Patterson wrote Gervais as follows:
“Sterling Colo., July 6, 1907.
Mr. Octave Gervais,
Denver, Colo.
Dear Sir: — Your letter received and I will now answer. The reason that she dropped from $400.00 to $50.00 is that she can’t sell for any price. If she could she would. She could get it without any trouble. The land lies in the Springdale valley and is the best of land. The $50.00 includes all her improvements. You will make a mistake if you give this up for a dry farm. This can all be irrigated from the new irrigation reservoir’s ditch. You stay right by this. It is a good piece of land.
Yours truly,
Jas. R. Patterson.”
Later, Patterson came to Denver and received from Gervais $50.00. The receipt for this money is in language as follows:
“Denver, Colo. July 15,1907.
Received of Octave Gervais, Fifty and no/100 Dollars, With which to purchase Cora C. Hudspeth’s relinquishment.
$50.00. Jas. R. Patterson.”
The facts were that Patterson made an arrangement with the entryman, McCombs, nee Hudspeth, to purchase the relinquishment for $15.00 and he and Hudspeth were to divide that amount between them, which was done. There was no basis for his statement that the relinquishment would cost fifty dollars. The testimony -shows there were no improvements on the land and his own testimony shows that the entryman was not offered $400.00 the day before he wrote the letter, nor any other sum.
*299While the testimony is somewhat conflicting in certain particulars, it is undisputed that Patterson received the $50.00 from his client for the sole purpose of purchasing the relinquishment, and by representing that this would cost that sum. Such representation appears to have been absolutely untrue, and after paying the entry-man the agreed sum of seven dollars and fifty cents for her relinquishment, .he retained forty-two dollars and fifty cents for his own, and thus by means of the false representations in his letters and verbally, he defrauded his client of that amount.
This conduct of Patterson is inexcusable. The brief of respondent is devoted solely to his challenge to the jurisdiction of this court, it being alleged that the legal services of Patterson were to be performed before the department of the interior, and not before the courts, and for such reason his fault, if any, is a matter for the consideration of the department of the interior alone, and not for the supreme court.
It is sufficient answer to this to say that the department of the interior admits practicing lawyers to practice before that department upon the faith of their licenses to practice law in the state courts, without- any examination or regulation by the department. It is true that such department admits to practice persons other than practicing lawyers, but this is upon its own investigation and regulation. But it is the duty of a lawyer practicing at the bar of the state, to transact whatever business he may attend to in a reputable and honorable manner, and he is held to the rule of honorable conduct as a citizen, whether that conduct relates to the practice of the profession or not.
The conduct of the respondent in this case constituted obtaining money from his client under false pretenses, .and was therefore dishonorable.
*300It was said by tbis court in the case of the People v. Sindlinger, 28 Colo. 258, 64 Pac. 191, as follows:
“Under the laws of tbis state, and tbe rules of tbis court, applicants for admission to tbe bar must be persons of good moral character. If subsequent to admission an attorney is guilty of sucb conduct that be no longer possesses tbis qualification, bis name should be stricken from tbe rolls. Tbe relation of attorneys to their clients and tbe courts demands that they be persons of integrity. If in business transactions they are guilty, of fraud involving^ moral turpitude, they are not persons of good moral character. Tbe conduct of respondent has not only been unprofessional, but dishonest. He'has been guilty of obtaining money under false pretenses, has taken advantage of those who employed him in bis professional capacity, to defraud them of money which came into bis bands by virtue of sucb employment, and has made misrepresentations to a client for tbe purpose of inducing him to advance money which be has appropriated to bis own use. Sucb conduct is reprehensible in any person, and especially so with respect to one who invites tbe confidence of tbe public, and those who employ him professionally, by reason of tbe fact that be bolds a certificate which, under tbe laws of tbis state, authorizes him to practice as an attorney at law.”
Tbe conduct of Gervais in tbis proceeding is as objectionable as that of tbe respondent, for when be made demand on tbe’latter for recompense, be insisted on the payment of seventy-five dollars, when but forty-two dollars and fifty cents was bis due. So that tbis proceeding was instituted by Gervais with thát purpose in view, though be later accepted tbe correct amount. It is clear that bis purpose was to use tbis proceeding to collect bis debt, rather than to bring tbe wrongdoer to punishment. Tbis becomes apparent from bis letter to tbe grievance *301committee of the bar association, wherein he says that in as much as his differences with Patterson were arranged he asks a withdrawal of the proceeding.
The rale on the respondent heretofore issued, requiring him to show cause why he should not be disbarred, is made absolute, and it is ordered that his name be stricken from the roll containing names of attorneys authorized to practice law in this state.

En banc.

Hill, J., not participating.

Per Curiam.